UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3056 TRIDAN CORP. (Exact name of registrant as specified in charter) 51 East 42nd Street, 17th Floor, New York, NY 10017 (Address of principal executive offices) I. Robert Harris, c/o Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C. 51 East 42nd Street, New York, NY10017 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 239-0515 Date of fiscal year end: April 30, 2013 Date of reporting period: January 31, 2013 Item 1. Schedule of Investments. Attached on the following pages is a schedule of the registrant’s investments as of the close of its fiscal quarter ended January 31, 2013. Tridan Corp. Schedule of Investments Principal Income Tax GAAP Fair January 31, 2013 (Unaudited) Amount Cost Cost Value Ardsley New York Union Free School District Unlimited Tax 5.00% due June 15, 2014 $ Ardsley New York Union Free School District Unlimited Tax 4.00% due June 15, 2016 Bethlehem NY Central School District Ref Unlimited Tax 5.0% due November 1, 2015 Bethlehem NY Central School District Ref Bds a Sch Di 4.0% due January 15, 2021 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2017 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2015 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2014 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2015 Clarkstown Central School District NY Unlimited Tax (Par Call April 15, 2014 @100) 5.25% due April 15, 2015 City of New York NY Public Impts Unlimited Tax (Par Call August 1, 2014 @100) 5.0% due August 1, 2017 City of New York Transitional Fin Bldg Aid Rev Fiscal 2007 5.00% due July 15, 2016 Cold Spring HBR NY Central School District 5.0% due February 1, 2016 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2018 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2019 N.Y.S. Dormitory Authority Revs Non St Supported Debt Insd Siena College (Par Call July 1, 2016 @100) 5.0% due July 1, 2020 N.Y.S. Dormitory Authority Revs Non St Supported Debt St Johns Univ - Insd 5.25% due July 1, 2021 N.Y.S. Dormitory Authority Revs City University Sys Ref Cons 5th Gen 5.5% due July 1, 2019 N.Y.S. Dormitory Authority Revs Supported Debt Mental Health Svcs Facs Impt (Par Call February 15, 2015 @100) 5.0% due February 15, 2021 N.Y.S. Dormitory Authority Revs 5.5% due May 15, 2018 N.Y.S. Local Govt Assistance Corp Ref: 5.5% due April 1, 2017 5.5% due April 1, 2017 5.25% due April 1, 2019 (call April 1, 2017) N.Y.S. Urban Development 5.0% due January 1, 2017 Niagara Falls Bridge Commission NY Toll Rev Highway Impts 5.25% due October 1, 2015 Pleasantville New York Public Impt Unlimited Tax 5.0% due January 1, 2016 Commonwealth of Puerto Rico Electric Power Auth Rev 5.5% due July 1, 2017 Commonwealth of Puerto Rico Highway Transportation Auth Rev Ref 6.25% due July 1, 2016 Puerto Rico Commonwealth Highway and Transportation Auth Transn Rev 5.5% due July 1, 2015 Sachem Central School District NY Holbrook Ref Unlimited Tax 5.25% due October 15, 2019 Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @100) 5.0% due October 15, 2017 Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @ 100) 5.0% due October 15, 2021 Triborough Bridge & Tunnel Authority NY General Purpose Revs 5.5% due November 15, 2019 Unadilla Valley New York Central School District Ref Unlimited Tax 4.00% due June 15, 2014 City of New York NY Municipal Water Fin Auth Wtr. & Sewer Rev Fiscal 2009 (Par Call June 15, 2018 @100) 5.625% due June 15, 2024 (Par Call June 15, 2019 @100) 5.0% due June 15, 2027 City of New York Transitional Finance Auth Rev Sub Future Tax Secured (Par Call November 1, 2019 @100): 5.00% due November 1, 2020 5.00% due November 1, 2021 N.Y.S. Dormitory Authority Lease Rev Mental Health services (Par Call august 15, 2020 @100): 5.00% due August 15, 2023 Starpoint NY Central School District % due June 15, 2018 Starpoint NY Central School District Unlimited Tax % due June 15, 2020 Pawling NY Central School District Ref. Unlimited Tax 4.00% due November 15, 2015 Suffolk County New York Waterworks Rev (Par Call June 1, 2013 @ 100) 4.75% due June 1, 2021 New York, New York Unlimited Tax (Par Call August 1, 2020 @100) 5.00% due August 1, 2023 Port Authority of NY and NJ 5.0% due October 1, 2027 5.375% due March 1, 2028 Nassau County Gen Impt Unltd Tax (Par Call October 1, 2020 @100) 4.00% due October 1, 2022 NY Unlimited Tax 5.0% due August 1, 2026 (Par Call August 1, 2019 @100) New York Environmental Facilities Corp Pollution Control Rev St Water NYC 02 (Par Call June 15, 2016 @100) 5.00% due June 15, 2018 Erie County New York Indl. Dev. Agency 5.0% due May 1, 2014 Brookhaven New York Unlimited Tax 5.00% due November 15, 2019 Port Authority of NY and NJ (Par Call January 15, 2016 @ 100) 5.00% due July 15, 2030 NYS Dormitory Authority Pers Income Tax Rev Ref Educ % due March 15, 2026 NYS Dormitory (Par Call July 1, 2018 @ 100) 5.00% due July 1, 2029 N. Y.S. Thruway Authority St Pers Income Tax Rev Transn 5.25% due March 15, 2019 Long Island Power Auth NY Elec Sys Rev 5.50% due December 1, 2013 Triborough Bridge & Tunnel Authority NY General Purpose Revs (Escrowed to Maturity) 5.5% due January 1, 2017 Greece NY Central Scool District UT GO Rfdg Ser-B 5.0% due December 15, 2023 Massapequa New York Union Free School District Unlimited Tax 4.00% due June 15, 2013 Queensbury New York Union Free 4.00% due December 15, 2018 Plainview Old Bethpage New York Central School District Ref Unlimited Tax 5.00% due December 15, 2020 Rockville Center NY Limited Tax Ref Pub Impt 2012a Ref Pu 4.0% due June 15, 2022 Riverhead NY Limited Tax 2ds 4.00% de June 1, 2021 N.Y.S. Dormitory Authority Rev Cons City Univ Genl Sys 2nd Ser 5.75% due July 1, 2013 N.Y.S. Dormitory Authority Rev St Personal Income Tax Ed 5.5% due March 15, 2011 - 5.0% due March 15, 2022 5.5% due March 15, 2025 $ Item 2. Controls and Procedures. (a) The registrant’s management, with the participation of its chief executive and chief financial officers, have evaluated the effectiveness of the company’s disclosure controls and procedures, within the 90-day period prior to the filing date of this report.Based on that evaluation, the registrant’s chief executive and chief financial officers have concluded that such controls and procedures are effective to ensure that information required to be disclosed by the registrant on Form N-CSR and Form N-Q is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There has been no change in the registrant’s internal control over financial reporting that occurred during its last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Filed herewith as exhibits are the separate certifications for the registrant’s principal executive and principal financial officers. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Tridan Corp. By (Signature and Title) /S/ Peter Goodman Peter Goodman, President and Chief Executive Officer Date March 19, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /S/ Peter Goodman Peter Goodman, President and Chief Executive Officer Date March 19, 2013 By (Signature and Title) /S/ Warren F. Pelton Warren F. Pelton, Treasurer and Chief Financial Officer Date March 19, 2013 Exhibits CERTIFICATION I, Peter Goodman, President and Chief Executive Officer, certify that: 1. I have reviewed this report on Form N-Q of Tridan Corp.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principals; (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5. The registrant’s other certifying officer and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date: March 19, 2013 /S/ Peter Goodman Peter Goodman President and Chief Executive Officer CERTIFICATION I, Warren F. Pelton, Treasurer and Chief Financial Officer, certify that: 1. I have reviewed this report on Form N-Q of Tridan Corp.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principals; (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5. The registrant’s other certifying officer and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date: March 19, 2013 /S/ Warren F. Pelton Warren F. Pelton Treasurer and Chief Financial Officer
